 

10 106 Re ASG BAGAMICWSBOdB Document 1 Filed 11/27/19

 

 

 

UNITED STATES DISTRICT GOURT yoy 97 2019

 

 

 

 

 

 

for the
Southern District of California CLERK US DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
BY DEPUTY
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address} 5 Case No. M J f 4 9
Information associated with cellular telephone ) 1 9 4 a 0 b.
assigned # 619-274-4537 stored at premises )
controlled by T-Mobile )

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A-1, which is incorporated by reference.
located in the District of New Jersey , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B-1, which is incorporated by reference.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
O contraband, finits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

. Code Section Offense Description
21 USC § 952/960/963 importation and conspiracy to import a controlled substance

The application is based on these facts: .
See Affidavit of Homeland Security Investigations Special Agent Jacob R. Schneeberger, which is hereby

inorporated by reference and made part hereof.

of Continued on the attached sheet,

O Delayed notice of days (give exact ending date if more than 30 days: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Lo Applicant ‘s signature

Jacob R. Schneeberger, Special Agent

Printed name and title

 

Sworn to before me and signed in my presence, -

Date: W/27 114 Ce Burela_

Judge’s signature
City and state: San Diego, CA Jill L. Burkhardt, Magistrate Judge
ar

Printed name and title

 

 

 
eS Oo Sa DH MH BF WY HP

bo Me NY NY BY BY YY BP DR ee me ee ve _
ao 4 nD mH FF WY FS CO CO Ow WI HR UH B WH bw Ee oS

 

 

Case 3:19-mj-05302-JLB Document1 Filed 11/27/19 PagelD.2 Page 2of15 |

AFFIDAVIT IN SUPPORT OF
APPLICATIONS FOR SEARCH WARRANTS

I, Jacob R. Schneeberger, being duly sworn, state as follows:

1, This affidavit is in support of applications by the United States of America for
a search warrant for T-Mobile, a wireless telephone service provider headquartered at 4
Sylvan Way, Parsippany, New Jersey 07504, and Verizon, a wireless telephone service
provider headquartered at 180 Washington Valley Road, Bedminster, NJ 07921, to search

the account associated with the following cellular telephone numbers:

a. Phone # 619-274-4537 (T-Mobile), as described in Attachment A-1 ;
b. Phone # 619-372-8578 (Verizon), as described in Attachment A-2; and
c. Phone # 619-623-4265 (Verizon), as described in Attachment A-3

(collectively the “subject accounts”) for subscriber information, telephone toll data, and
celi-site geolocation data for the following time periods:

¢ from February 15, 2019 to April 10, 2019 (T-Mobile Phone # 619-274-4537):

e from February 15, 2019 to April 2, 2019 (Verizon Phone # 619-372-8578), and

¢ from April 2, 2019 until April 10, 2019 (Verizon Phone # 619-623-4265).
There is probable cause that these records and information constitute evidence, fruits, and
instrumentalities of violations of federal criminal law, namely, violations of Title 21, United
States Code, Sections 952, 960, and 963, as described in Attachments B-1, B-2 and B-3.
This affidavit and application are sought pursuant to Rule 41 of the Federal Rules of
Criminal Procedure and 18 U.S.C. § 2703(a), which applies to providers of electronic
communication services. In this case, as will be shown below, T-Mobile and Verizon
provide electronic communication services in the form of cellular and wireless telephone
service for the subject accounts.

EXPERIENCE & TRAINING
2. lama Special Agent (SA) with Immigration and Customs Enforcement (ICE),

Homeland Security Investigations (HSI), and have been employed by ICE/HSI since
January of 2016. My duties include investigating the trafficking of illicit controlled

 

 

 
oe @ ~ A A hk YB oe

~~ WN WN WN NH NH OM BR OB St
Soa an A kek &Y NY SK Ss CEC TP HO UB UDhLlUlUDDlUlULrCLlUCS

 

 

Case 3:19-mj-05302-JLB Document1 Filed 11/27/19 PagelD.3 Page 3 of 15

substances and the importation and distribution of illegal substances. I am a graduate of the

Criminal Investigator Training Program and the Immigration and Customs Enforcement |’

Special Agent Training program at the Federal Law Enforcement Training Center in
Glynco, GA. I have received basic training in conducting narcotics smuggling
investigations and the enforcement of numerous Immigration and Customs laws within the
United States. Prior to my employment with HSI, I was employed as a full-time, sworn
federal agent with the United States Border Patrol since January 2003, having graduated
from the USBP Basic Border Patrol Training Academy at the Federal Law Enforcement
Training Center in Glynco, Georgia. The 20-week Academy curriculum covers specialized
training in the Immigration and Naturalization Act, criminal law, and statutory authority, as
well as cross-training in Title 21 United States Code. My training has also included the use
of cellular and digital telephone and other electronic devices used by narcotics smugglers
in the normal course of their illicit activities.

3. In the course of my duties, I have worked as the case agent, directing specific
drug-related investigations. I have also worked as a surveillance agent and observed and
recorded movements of individuals trafficking in drugs and of those suspected of trafficking
in drugs. Additionally, I have participated in the execution of numerous search warrants. I
have initiated and executed numerous arrests for drug-related offenses, including
possession with the intent to distribute and the importation of controlled substances. I have
interviewed defendants, witnesses and informants relative to the illegal trafficking of
controlled substances. Through these experiences, I have gained a working knowledge and
insight into the normal operational habits of narcotics smugglers, with particular emphasis
on those who attempt to import narcotics into the United States from Mexico at San Diego
international ports of entry.

4, As an agent, I have participated in numerous major narcotic trafficking
investigations. I have been present and participated in undercover surveillance operations,

the purchase of large amounts of narcotics, vehicle stops with large seizures of narcotics

AFFIDAVIT IN SUPPORT OF APPLICATIONS 2-

FOR SEARCH WARRANTS

 

 

 
ye Ye Be Me Be NR OND ORD Omen
So nN A ON kk SH NM SB Ss COC MO I HA tA Ok Oe hUuwNlUlUrehlUC

eo 6S YN DB WT BR WW Nom

 

 

Case 3:19-mj-05302-JLB Document1 Filed 11/27/19 PagelD.4 Page 4 of 15

recovered, and interviewed many suspects who were arrested to further enhance my training
and understanding of the narcotics trafficking industry.

5. During the course of my duties and while assisting other law enforcement
personnel, I have interviewed or conversed with countless narcotic users. From these
conversations and interviews, I have become familiar with the manner in which controlled
substances are packaged, marketed and consumed.

6. Through the course of my training, investigations and conversations with
other law enforcement personnel, I am aware that it is a common practice for narcotics
smugglers to work in concert with other individuals and to do so by utilizing cellular
telephones to maintain communications with co-conspirators in order to further their
criminal activities. Conspiracies involving narcotics smuggling generate many types of
evidence including, but not limited to, cellular phone-related evidence such as voicemail
messages referring to the arrangements of travel and payment, names and contact
information for co-conspirators, photographs, text messages, emails, messages from text
messaging cell phone applications such as WhatsApp, social networking messages, and
videos reflecting co-conspirators or illegal activity.

7. In preparing this affidavit, I have conferred with other agents and law
enforcement personnel who are experienced in the area of narcotics investigations. The
facts and conclusions set forth in this affidavit are based on my own personal knowledge;
knowledge obtained from other individuals during my participation in this investigation;
my review of documents and records related to this investigation; communications with
others who have personal knowledge of the events, details, and circumstances described
herein; and information gained through my training, experience, and communications
with colleagues. Because this affidavit is submitted for the limited purpose of
establishing probable cause in support of the application for a search warrant, it does not
set forth each and every fact that I or others have learned during the course of this

investigation. Dates, times, and amounts are approximate.

AFFIDAVIT IN SUPPORT OF APPLICATIONS 3

FOR SEARCH WARRANTS

 

 
ee 2 SND OO BR Fe BR

y NM BM ND ND RM ROR OO mm et

 

 

Case 3:19-mj-05302-JLB Document1 Filed 11/27/19 PagelD.5 Page 5 of 15

STATEMENT OF PROBABLE CAUSE
A. MADRIGAL’s Arrest

8. On April 11, 2019, at approximately 5:33 a.m., Claudia Aide MADRIGAL De

La Cruz (“MADRIGAL”), a United States citizen, applied for admission into the United |

States through the San Ysidro Port of Entry (POE) in California. MADRIGAL was the
driver, sole occupant, and registered owner of a grey 2013 Honda Civic bearing California
plate 7BIC978 (“the vehicle”).

9, MADRIGAL told CBP Officer Serrano at primary inspection that she was
going to work in National City, California, and that she worked every day. CBPO Serrano
noticed that MADRIGAL’s crossing history did not show regular daily crossings. Officer
Serrano opened the trunk of the vehicle and noticed anomalies in the passenger side rear
quarter panel. |

10. CBPO J. Castilla screened the vehicle with his assigned Narcotics Human
Detector Dog (NHDD). The NHDD alerted to the passenger’s side door seam. Z-Portal
revealed anomalies in the doors, quarter panels, and rear bumper of the vehicle. CBPO
Macisaac pried open the driver’s side rear quarter panel and discovered plastic-wrapped
packages with white crystal substance that tested positive for methamphetamine.

11. CBPOs seized seventy-nine (79) packages of methamphetamine from
MADRIGAL’s vehicle. CBPOs removed 5 packages from the driver's side rear quarter
panel, 11 packages from the passenger’s side rear quarter panel, 17 packages from the rear
bumper, 14 packages from the passenger's side rear door, 13 packages from the passenger's
side front door, 8 packages from the driver's side rear door, and 11 packages from the
driver's side front door. The total weight of the packages was approximately 80.86 pounds
(36.68 kilograms). A DEA laboratory report confirmed that the packages contained 35
kilograms of actual methamphetamine. MADRIGAL was arrested for violating Title 21
United States Code, Sections 952 and 960, Unlawful Importation of a Controlled Substance.

AFFIDAVIT IN SUPPORT OF APPLICATIONS
FOR SEARCH WARRANTS

 

 

 
eo © ~sS H uO fF WH N=

my NM mM NM NM NM NR NR mmm
So TIT HD uo hk |] Ww =e Ss SOS DO HIT HR Un he WY NS

 

 

Case 3:19-mj-05302-JLB Document1 Filed 11/27/19 PagelD.6 Page 6 of 15

A jury trial in United States v. Madrigal, 19CR1595-W, is currently scheduled before the
Honorable Thomas J. Whelan on January 7, 2020.

12. Following her arrest, MADRIGAL was advised of her Miranda rights and
elected to make a statement. MADRIGAL stated she lived in an apartment on 1933 E
Avenue in National City, California with her mom and sister, and was employed by
Walmart on Highland Street in National City, California. MADRIGAL claimed that on the
morning of her arrest, she was coming from her brother’s house in Tijuana, Mexico and
heading to her house in National City, California. MADRIGAL claimed that her brother,
Gustavo Madrigal, cannot cross the border because he was previously deported.
MADRIGAL stated that she has two minor children who are with her brother in Tijuana,
because he is watching them over their two-week spring break.

13. MADRIGAL claimed that her brother borrowed the Honda the day before
around 4:00 P.M. to take out his girlfriend. The next time MADRIGAL saw the Honda was

the following morning, at 3:30 A.M., when it was parked in the street near her brother’s |

house. MADRIGAL then drove it to the San Ysidro Port of Entry. When asked whether
her brother put drugs in her vehicle, MADRIGAL stated, “That is what comes to mind.”

14. MADRIGAL claimed she didn’t know how her brother would retrieve the
drugs from her vehicle. She confirmed that her brother is a deported alien and cannot cross
the border. MADRIGAL said she planned to go to her National City apartment and park
the Honda in a parking space in front of a multi-unit (4) single residence. She was going to
sleep for a few hours before going to work. She lives in the bottom unit and can see one of
the parking spots designated for her apartment. |

15. MADRIGAL stated she is a casual methamphetamine user and uses once or
twice a week. She claimed that the small bindle of methamphetamine found on her person
at the time of her arrest by one of the CBPO was given to her by her brother.

16. MADRIGAL was offered to make a phone call to tell someone about her arrest
and make arrangements to watch her children. MADRIGAL declined to use her phone to

AFFIDAVIT IN SUPPORT OF APPLICATIONS S-

FOR SEARCH WARRANTS

 

 

 
oe 6S “SDH wm BR & Nm

mw MY Me NY Be NM NN BOSE Se BE BPRS OO eS Sl ll
ao na4n A U Fk WY NY BSF SF SO MO HTD A eh ee BS SS

 

 

Case 3:19-mj-05302-JLB Document1 Filed 11/27/19 PagelD.7 Page 7 of 15

make a call, saying her children are with her brother. When asked for her brother’s phone
number, she said he does not have a phone and she does not know his girlfriend’s phone
number.

B. MADRIGAL?’s iPhone .

17. At the time of her arrest, MADRIGAL was in possession of a rose gold Apple
iPhone 8 Plus, IMEI: 354834096919174. MADRIGAL declined to give agents the
passcode to her phone. On August 7, 2019, I applied for, and Magistrate Judge Mitchell D,
Dembin signed a search warrant (19MJ3311), authorizing the search of MADRIGAL’s
iPhone for the time period from December 31, 2018, through April 11, 2019.

18. MADRIGAL’s phone was forensically downloaded on August 21, 2019.
Because the device was PIN locked, only a partial extraction of data was obtained. The
partial download did not include any information regarding incoming or outgoing calls or
numbers dialed. According to the report prepared by Computer Forensics Agent
Christopher R. Grunst, the number associated with MADRIGAL’s iPhone is 619-623-4265
(which is the same number as MADRIGAL provided post-arrest). Verizon is the service
provider for this phone number.

19. I requested and received account information from the phone provider Verizon
regarding 619-623-4265. According to Verizon, the subscriber name for that number is
Claudia Delacruz (MADRIGAL’s full name is Claudia Madrigal De La Cruz), with
activation date of April 2, 2019, approximately nine days before MADRIGAL’s arrest.

20. I obtained information regarding MADRIGAL’s employment with WalMart.
According to the witness interviews and employment records, MADRIGAL worked at the
WalMart store in National City, California, from July 2018 until approximately February
16, 2019. WaiMart records indicate that MADRIGAL left her job due to moving out of the
area.

21. According to MADRIGAL’s sister, Oralia Odle, MADRIGAL was living in a

two-bedroom apartment in Tijuana, and not in National City, at the time of her arrest in

AFFIDAVIT IN SUPPORT OF APPLICATIONS 6-

FOR SEARCH WARRANTS

 

 

 
eo 2 NDB oO kh He Ne

yb NM NY YY RY NN ONY NO = Se SS SS Se oe
oa DN UA Um he UuDlLRlUSlUlUCUCCOClUlUcmOUCUCUCU ODO a elle ell

 

 

Case 3:19-mj-05302-JLB Document1 Filed 11/27/19 PagelD.8 Page 8 of 15

April 2019. MADRIGAL’s family did not know that she quit her job at WalMart, because
she continued to regularly drop off her minor children with family members in National
City, which gave the impression that MADRIGAL was working. MADRIGAL’s sister was
not aware of any plans MADRIGAL had to relocate or move out of the area.

C. Additional Phone Numbers

22. WalMart provided two additional phone numbers for MADRIGAL from their
records, 619-372-8578 and 619-274-4537. Verizon is the service provider for phone
number 619-372-8578. I requested and received information for 619-372-8578 from
Verizon. The subscriber name on the account was Claudia Delacruz, IMEI:
354834096919174 (the same unique number as the iPhone 8 seized from MADRIGAL at
the time of her arrest). The effective service date for that number was from February 15,
2019 (approximately when MADRIGAL left her job at WalMart), until the disconnect date
of April 2, 2019.

23. T-Mobile is the service provider for another phone number associated with
MADRIGAL, 619-274-4537. I received information from T-Mobile relating to 619-274-
4537. Records indicate that this account was active from October 12, 2018, until April 14,
2019. Thus, MADRIGAL was able to use the T-Mobile number in February 2019.

24, Based on this, it appears that in February 2019, while keeping her T-Mobile
number, MADRIGAL obtained an account with Verizon and a second phone number, 619-
372-8578. This coincided with the time she quit her job at WalMart. MADRIGAL used
619-372-8578 for a little over a month until April 2, 2019, when she switched phone
numbers and obtained a different phone number, 619-623-4265 (also with Verizon).
According to the provider records, MADRIGAL used the same device (iPhone 8 Plus with
IMEI 354834096919174) with both Verizon accounts,

D. Crossing History

25. Between February 15, 2019, and her arrest on April 11, 2019, MADRIGAL

had approximately 40 vehicle crossings from Mexico into United States. Although she was

AFFIDAVIT IN SUPPORT OF APPLICATIONS 7 .

FOR SEARCH WARRANTS

 

 
eo 28 ~~“ A U bk we N=

yy NM NN Nw ON ON ON OOS S| S| SSeS SS le
Soa TD wo kh | YB = SF CO FS HIT HA ON kB WS NY S&B OC

 

 

Case 3:19-mj-05302-JLB Document1 Filed 11/27/19 PagelD.9 Page 9 of 15

not crossing the border every single day, on several occasions, MADRIGAL crossed twice
in the same day. For example, on Tuesday, March 5, 2019, Madrigal crossed in the Honda
at San Ysidro at 6:51 a.m. and then again (in the Honda) at 5:19 p.m. An hour later, at 6:16
p.m., the Honda crossed back into Mexico. On April 8, 2019, MADRIGAL crossed in the
Honda at 11:45 a.m. via Otay Mesa POE, and then again at 10:46 p.m. at San Ysidro,

26. On March 26, 2019, at 4:32 p.m., MADRIGAL crossed in the Honda with an
individual named Luis Angel Galvez Sanchez (“Galvez”) at San Ysidro POE. Galvez’s
crossing history prior to that date was as a pedestrian. One hour later, MADRIGAL and
Galvez crossed back into Mexico in the Honda at the Otay Mesa (“OTM”) POE.

27. Subsequently, Galvez crossed together with MADRIGAL in the Honda on the

following dates/times:

e March 27 at 12:31 p.m. (San Ysidro),
April 2 at 10:15 p.m. (San Ysidro),
April 6 at 1:30 p.m. (San Ysidro),
April 7 at 11:22 p.m. (San Ysidro),
April 8 at 11:45 a.m. (OTM), and
April 9 at 3:42 p.m. (San Ysidro)

28. On March 29, 2019, MADRIGAL and Galvez both crossed at San Ysidro at
almost the same time: MADRIGAL drove the Honda at 7:24 a.m., and Galvez crossed as

a pedestrian at 7:25 a.m. They are seen crossing back into Mexico in the Honda at Otay
Mesa at 7:48 p.m. on the same day. |
29. After her arrest, MADRIGAL was briefly detained before she posted bail.
MADRIGAL listed Galvez as a “sibling” on her jail contact list (but did not list any contact
phone number for him). An interview with her sister Oralia Odle revealed that Galvez is
not related to MADRIGAL or any of their family members. Odle stated she did not know
who Galvez is. Odle stated that MADRIGAL allowed an individual by that name to use
the 1933 E Avenue in National City as a mailing address, and that Odle remembers a young

Hispanic male coming by to pick up mail on one occasion. Odle’s understanding was that

AFFIDAVIT IN SUPPORT OF APPLICATIONS
FOR SEARCH WARRANTS

 

 

 
eo 6S 4 DA OH & WW Ne

MN N NN NOR ON ONO meet
Son DH ON kh WH NY =e SF CO Te SH HN th UB lUlwmDlUDNlUlm hl US

 

 

Case 3:19-mj-05302-JLB Document1 Filed 11/27/19 PagelD.10 Page 10 of 15

this individual was a friend of MADRIGAL’s. Odle stated that Galvez had never resided
at the 1933 E Avenue address in National City.

30. Certified records from Department of State show that an individual named Luis
Angel Galvez Sanchez submitted a U.S. passport application on March 27, 2019, at the City
of Chula Vista acceptance facility. Galvez’s application listed his mailing address as 1933
E Avenue, National City, CA 91950 (the address where MADRIGAL claimed to live at the
time of her arrest). He listed his primary phone number as 619-372-8578 (the Verizon
phone number used by MADRIGAL from February 15, 2019, until April 2, 2019).

31. Based on my training and experience, and consultation with other law
enforcement officers experienced in narcotics trafficking investigations, I know that drug
traffickers may use different phones and switch phone numbers from time to time to evade
detection by law enforcement. In this case, MADRIGAL used several U.S. phone numbers
with local area code (619) during the time period she was crossing into the United States
between February 15, 2019, and the day of her arrest on April 11, 2019. The iPhone 8 Plus
seized at the time of her arrest was associated with 619-623-4265 and the account was
activated on April 2, 2019. Based on the unique IMEI number, it also appears that
MADRIGAL used the same iPhone with another number (619-3 72-8578) between February
15 and April 2, 2019.

32. Based upon my experience investigating narcotics traffickers and the
particular investigation in this case, I believe MADRIGAL, and other co-conspirators were
engaged in a conspiracy to smuggle narcotics into the United States from Mexico. I also
believe the co-conspirators, including MADRIGAL, used cellular phones to communicate
and coordinate the importation of narcotics. Because the iPhone seized from MADRIGAL
was PIN locked, no information regarding incoming or outgoing calls or numbers dialed is
available. I believe the information regarding phone numbers MADRIGAL was in contact
with during the relevant period of time may reveal other accomplices and co-conspirators

engaged in narcotics smuggling. Additionally, because MADRIGAL continued to maintain

AFFIDAVIT IN SUPPORT OF APPLICATIONS 9

FOR SEARCH WARRANTS

 

 

 

tn pee.
oOo 62 sa DH OH hk |] NB

mw NM wD NM BR WB RD RO wm it
So ~T1 DR OF fF Ge NM = S&S 1) 2 ST OO th bk eH NS 2

 

 

Case 3:19-mj-05302-JLB Document1 Filed 11/27/19 PagelD.11 Page 11 of 15

the appearance of going to work after she left her job at WalMart in February 2019, I believe
that historical geolocation data from the phones MADRIGAL used may identify travel to
or locations involved in the importation of methamphetamine or other federally controlled
substances, such as delivery points, stash houses, or load houses.

33. Based on my training and experience, and my consultation with other law
enforcement officers, I am aware that T-Mobile and Verizon routinely collect and store
data for the electronic communication accounts to which they and other providers issue
telephone numbers, The data includes: (i) subscribers’ contact and billing information; (ii)
detailed information concerning subscribers’ incoming and outgoing telephone calls; (iii)
detailed information concerning subscribers’ outgoing direct calls, text message, and SMS
messages; and (iv) detailed information concerning cell-site geo-location data.

34, | In particular, I know that cell phones connect to a provider’s network through
cell towers or cell sites. The particular tower or site may change as a phone moves from one
location to another. Providers automatically record and retain this connection data as part
of the subject account. Records and data identifying the towers or sites to which a phone
connected therefore tend to identify the phone’s and phone user’s location at particular
times.

a. I also know that different providers use the speed with which signals
travel between cell phones and cell towers (“per call measurement data,” or “PCMD”), as
well as other data, to better calculate and record the location of phones accessing their
networks. Different providers may use different terminology to describe PCMD. For
example, AT&T has referred to the resulting location information as “NELOS” data:
Verizon, as “Real Time Tool” or “RTT” data; Sprint, as PCMD; and T-Mobile, as “timing
advance” data.

35. This application requests such per call measurement data (by whatever name

the provider uses) for the subject accounts for the following date and time ranges:

AFFIDAVIT IN SUPPORT OF APPLICATIONS 10-

FOR SEARCH WARRANTS

 

 

f
|
t

 
2 2 SNA DA A BR WH Nom

yn Pe Ye NY NY YP NY YP PF Ee eB eR OS Ree
So “A hw NY SB SF CO PMP HT HK OA UB OUelUlNOl CUS

 

 

Case 3:19-mj-05302-JLB Document1 Filed 11/27/19 PagelD.12 Page 12 of 15

¢ February 15, 2019, 08:00 a.m. UTC through April 10, 2019, 10:00 p.m. UTC (T-
Mobile Phone # 619-274-4537);
e February 15, 2019, 08:00 am. UTC through April 2, 2019, 00:00 am. UTC
(Verizon Phone # 619-372-8578), and
e April 2, 2019 00:00 a.m. UTC until April 10, 2019, 10 p.m. UTC (Verizon Phone
# 619-623-4265).
Location data during this time period will help establish more specifically where the
defendant’s U.S,-serviced phones were located during the events above.
36. Given these facts, I seek warrants to search the subject accounts for the records
and information in Attachments B-1, B-2 and B-3.
PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
37, The United States is unaware at this time of other attempts by the U.S.

government to obtain this data by other means.

VA

Spécial Agent Jacob R. Schneeberger
HSI Special Agent

 

Subscribed and sworn to before me this 2 1’ day of November, 2019.

  
 

  

. Jill L. Burkhardt
ted States Magistrate Judge

AFFIDAVIT IN SUPPORT OF APPLICATIONS oli

FOR SEARCH WARRANTS

 

 
Case 3:19-mj-05302-JLB Document1 Filed 11/27/19 PagelD.13 Page 13 of 15

ATTACHMENT A-1

T-Mobile hosts the electronic communication account associated with the
telephone number 619-274-4537, that is the subject of this search warrant and search
warrant application (the “subject account”).

T-Mobile is an electronic communication service provider whose primary
computer information systems and other electronic communications and storage
systems, records, and data are located at 4 Sylvan Way, Parsippany, New Jersey
07504.

 

 
I.

Case 3:19-mj-05302-JLB Document1 Filed 11/27/19 PagelD.14 Page 14 of 15

ATTACHMENT B-1

Service of Warrant

The officer executing the warrant shall permit the Provider in Attachment A-
1, as custodian of the electronic files described in Section II below, to locate
the files and copy them onto removable electronic storage media and deliver
the same to the officer.

Items to be Seized

Agents shall seize the following records, data, and information covering
February 15, 2019, 08:00 a.m. UTC through April 10, 2019, 10:00 p.m. UTC,
and maintained by the Provider for the subject account identified in
Attachment A-1:

a. Subscriber information, including:

i.
il.

iii,
IV.

V1.

Vil.
Viii.

Names;

Addresses (including mailing addresses, residential addresses,
business addresses, and e-mail addresses);

Local and long distance telephone connection records;

Records of session times and durations, and the temporarily
assigned network addresses (such as Internet Protocol (“IP”)
addresses) associated with those sessions;

Length of service (including start date) and types of service
utilized;

Telephone or instrument numbers, including MAC addresses,
Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
Numbers (“MEIN”), Mobile Equipment Identifier (“MEID”);
Mobile Identification Number (“MIN”), Subscriber Identity
Modules (“SIM”), Mobile Subscriber Integrated Services Digital
Network Number (“MSISDN”); International Mobile Subscriber
Identity Identifiers (““IMSY”), or International Mobile Equipment
Identities (“IMEI”);

Other subscriber numbers or identities; and

Means and source of payment (including any credit card or bank
account number) and billing records.

 

 
Case 3:19-mj-05302-JLB Document1 Filed 11/27/19 PagelD.15 Page 15 of 15

b. Records and other information about past wire or electronic
communications sent or received by the subject account, including:
i. the date and time of the communication;

i. the method of the communication;

iii, the source and destination of the communication, such as the
source and destination telephone numbers (call detail records),
email addresses, or IP addresses; and

iv. Cell site locations and sectors for all outgoing and incoming
voice, SMS, MMS, and Data communications;

which are evidence of violations of 21 U.S.C. § 952, 960 and 963 (importation
and conspiracy to import controlled substances).

 
